Citation Nr: 1232539	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1972 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for right ear hearing loss (previously only the left ear hearing loss was service-connected) and assigned a noncompensable (0 percent rating) for the service-connected bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing on a VA Form 9 dated, August 20, 2008.  He never withdrew this request.  The Veteran's representative noted on a written statement in September 2011 that the Veteran had elected no hearing on the August 20, 2008 VA Form 9.  However, the Board does not construe this as a withdrawal of the Veteran's request, but rather an error or oversight on the part of the Veteran's representative.  As the Veteran has requested a Travel Board hearing and has never withdrawn this request, he is entitled to this hearing before deciding his appeal.  38 C.F.R. § 20.700(a) and (e) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran's Travel Board hearing.  Both he and his representative should be notified of the date this hearing is scheduled for and apprised of the time and location of it, and this notice should be documented in the claims file.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for it on the date scheduled, then also document this in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


